Complainants ask a money judgment. [1] The essential facts are as follows: Before the recording *Page 8 
of a plat of ground containing such property plaintiffs entered into an agreement to purchase two lots and paid a consideration thereon. After the recording of the plat two separate agreements were entered into between the parties, one for the purchase of one of the lots, the other for the purchase of the other. The consideration paid under the first agreement was applied upon the subsequent agreements. The complaint is for the return of the consideration paid under the first agreement. Defendant's general demurrer was sustained without leave to amend and judgment for defendant followed.
The first agreement was void and the parties themselves adjusted the matter. If authority is needed Letteau v. Dumas,99 Cal.App. 230 [278 P. 459], supplies it.
Judgment affirmed.
Works, P.J., and Archbald, J., pro tem., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on June 1, 1933.